ORDER
The House of Representatives, acting pursuant to Section 3 of Article 10 of the Rhode Island Constitution, adopted Resolution No. 90-H 8618 that requests an advisory opinion from the members of the Supreme Court regarding the following question of law:
“Whether the Governor may unilaterally reduce, impound and/or withhold from distribution more than $10 million of funds lawfully appropriated by the General Assembly to the individual cities and towns of the State of Rhode Island, notwithstanding the express provisions of 1989 R.I. Public Laws, eh. 126; R.I. General Laws, § 45-13-1; R.I. General Laws, §§ 35-3-2, 35-3-7 through 35-3-12; R.I. Constitution, Article VI, Sections 1, 2, and 10; and R.I. Constitution, Article IX, section 2.”
Due to the constraints of time and the importance of the issue presented, our immediate response is that a majority of the members of this court respond to the question asked in the negative. An opinion setting forth the views of the justices will be published in due course.